Citation Nr: 1314162	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  07-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left shoulder disability, status post total shoulder joint replacement, from September 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to July 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2010, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. When this case was most recently before the Board in October 2012, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.
 
The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an evaluation in excess of 20 percent for left shoulder disability from September 1, 2012, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 20 percent for left shoulder disability from September 1, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In October 2012, the Board denied entitlement to an evaluation in excess of 20 percent for left shoulder disability prior to May 26, 2010, and awarded entitlement to 30 percent evaluation for left shoulder disability from September 1, 2010, to July 29, 2011.  It also remanded the matter of entitlement to an evaluation in excess of 20 percent for left shoulder disability from September 1, 2012, for additional development, to include obtaining VA treatment records as well as a VA examination. 

After conducting the requested development, the Appeals Management Center (AMC) issued a February 2013 supplemental statement of the case for the matter of entitlement to an evaluation in excess of 20 percent for left shoulder disability from September 1, 2012.  It also issued a February 2013 rating decision that effectuated the Board's prior award of a 30 percent evaluation for left shoulder disability from September 1, 2010, to July 29, 2011.

In this case, after receiving those documents, the Veteran submitted an Appeals Satisfaction Notice in April 2013, withdrawing the remaining issue on appeal contained in the recent October 2012 Board remand and asking that the AMC discontinue further development actions.  As the Veteran has withdrawn his appeal for entitlement to an evaluation in excess of 20 percent for left shoulder disability from September 1, 2012, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 20 percent for left shoulder disability from September 1, 2012, is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


